Citation Nr: 0615782	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable disability evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Thereafter, the claims file 
was returned to the veteran's local RO in Roanoke, Virginia.

In December 2004, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.   Thereafter, in 
December 2004 and September 2005, the Board remanded the case 
to the originating agency for additional development.  The 
case has been returned to the Board for further appellate 
action.


FINDING OF FACT

The veteran has no functional impairment due to asbestosis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for asbestosis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6833 (formerly 6801) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Through the Statement of the Case and letters dated in 
January and September 2005, the veteran was informed of the 
specific rating criteria for evaluating asbestosis, the 
evidence and information that he should submit, and the 
assistance that VA would provide to obtain evidence on his 
behalf.  In the September 2005 letter, the veteran was asked 
to submit any evidence or information pertaining to his claim 
to the originating agency.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
compensable disability evaluation for his service-connected 
asbestosis, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final decision 
on the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that a 
compensable disability evaluation is not warranted.  
Consequently, an effective date for a higher disability 
rating will not be assigned, so the failure to provide notice 
with respect to this element of the claim was no more than 
harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded several examinations addressing the severity of his 
service-connected asbestosis.  The Board notes that the prior 
Remand requested that post bronchodilator pulmonary function 
testing being competed.  While the veteran was afforded an 
examination in February 2006, the examination report does not 
indicate that the post bronchodilator testing was completed.  
However, in light of the medical opinions proffered by VA 
examiners in July 2004 and February 2006 noting that the 
veteran had no current respiratory symptomatology attributed 
to his asbestosis, the Board is of the opinion that 
additional remand would serve no useful purpose.  The 
evidence of record is sufficient to decide the claim.  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such available 
evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim




Evidentiary Background

The veteran served on active duty during World War II with 
service in the Merchant Marines.  

A statement from a private physician dated in March 1997 
indicates that a chest X-ray examination revealed bilateral 
pleural thickening.  It was opined that thickening of this 
type is typical following asbestos exposure and was 
consistent with a diagnosis of pleural asbestosis.  
Similarly, another physician opined in May 1997 that the 
veteran's shipboard exposure to loose asbestos fibers during 
his seafaring employment caused his present asbestos-related 
pleural disease

Private treatment records from December 1998 to September 
2003 are associated with the claims folder.  These records 
show treatment for various conditions.  In December 2001, the 
veteran was noted to have a history of asbestosis exposure.  
He had not been particularly short of breath and was 
"actually feeling good."  His lungs were clear, and he did 
not have a wheeze.  The veteran's treating physician noted 
that his pulmonary function tests "looked pretty good" with 
an FEV1 of about 76 percent predicted.  The report of the 
pulmonary function test notes an FVC of 2.84, which was 80 
percent of predicted.  It was noted that these results were 
premedication and that the testing was interpreted as a 
normal spirometry.  A subsequent treatment record in November 
2002 shows that the veteran's lungs were clear to 
auscultation and percussion.

In February 2003, the veteran was afforded a VA respiratory 
examination.  He reported that he had a dry hacking cough.  
He denied any sputum, hemoptysis, or anorexia.  However, he 
reported dyspnea on exertion after a walk of approximately 
500 yards.  He denied any history of asthma.  He did not use 
inhalers or medications for his condition.  However, he 
became short winded a lot more than he did in the past.  It 
was noted that is history was significant for coronary artery 
disease; a myocardial infarction; and quadruple coronary 
artery bypass grafts in 1980 and 1990.  He also had a 
pacemaker.  Physical examination revealed no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  His weight had been stable with no reported 
weight loss or weight gain.  There was no evidence of 
underlying restrictive disease such as kyphoscoliosis or 
pectus excavatum.  His lungs were clear to auscultation and 
percussion and he had no adventitious breath sounds.  While 
slightly decreased breath sounds at the bases were noted, he 
was negative for tactile fremitus.  There was no evidence of 
clubbing, cyanosis, or edema of his extremities.  Pulmonary 
function testing conducted pre-bronchodilator revealed a FVC 
of 2.78, which was 71 percent of predicted.  DLCO findings 
were not recorded.  It was noted that the veteran's 
spirometry and lung volumes were mildly reduced which most 
likely suggested suboptimal effort. 

The veteran was afforded another VA examination in April 
2003.  His pre-bronchodilator FVC was 2.94, which was 84 
percent of predicted.  His post-bronchodilator FVC was 2.95, 
which was also 84 percent of predicted.  DLCO was 21.32, 
which was 92 percent of predicted.  The examiner noted that 
the spirometry had revealed mild airflow obstruction; the 
diffusing capacity was deemed normal by the pulmonologist 
interpreting the pulmonary function testing.  

Treatment records dated in September 2003 show that the 
veteran had been having respiratory difficulty.  On 
examination, his lungs were clear on inspiration.  Expiratory 
produced a bilateral wheeze.  Assessment was chronic 
obstructive pulmonary disease.  It was noted that the PFT's 
had run from 78 to 80 percent of lung function.  Spirometry 
findings included a pre-bronchodilator FVC of 2.72, which was 
78 percent of predicted.  He was started on albuterol and 
Azmacort inhalers. 

The report of a July 2004 VA examination indicates that the 
veteran denied having any symptoms of dyspnea until September 
2003.  At that time, he was seen for respiratory symptoms 
including shortness of breath and was given an inhaler.  
These symptoms worsened in December 2003 and January 2004 
when he was admitted for probable atypical pneumonia and 
found to be in new atrial fibrillation.  He also had dyspnea 
from a coronary artery disease with decreased ejection 
fraction of 25 percent.  He denied any productive cough, 
sputum, hemoptysis or anorexia.  He had dyspnea on exertion 
which had became worse since he was in heart failure and 
hospitalized.  He had not had any incapacitation due to these 
problems with the exception of the hospitalization for 
pneumonia.  

Examination revealed lungs that were clear to auscultation 
and percussion.  There was no evidence of pulmonary 
hypertension or right ventricular hypertrophy.  No wheezes or 
rales were appreciated.  He had smoked for 40 years before 
quitting in 1975.  Pulmonary function testing revealed an FVC 
of 2.79, which was 72 percent of predicted and DLCO (COR) of 
13.08, which was 57 percent of predicted.  Congestive heart 
failure with new atrial fibrillation was diagnosed.  The 
examiner found no identifiable evidence of asbestosis on 
current testing.  Pulmonary function tests revealed normal 
diffusing capacity with mild air flow obstruction.   

Subsequent private pulmonary function testing in December 
2004 revealed an FVC of 3.85, which was 78 percent of 
predicted.  

Pursuant to the Board's September 2005 remand, the veteran 
was afforded a VA pulmonary examination in February 2006.  
The veteran reported progressively worsening symptoms that he 
attributed to asbestosis.  The veteran had required no 
hospitalization or surgery related to his asbestosis and 
there was no history of neoplasm.  His current symptoms 
included coughing, fatigue, night sweats, paroxysmal 
nocturnal dyspnea, shortness of breath with an onset on 
moderate exertion, chest pain, and peripheral swelling.  His 
medications included vasodilators.  Chest X-rays revealed 
lungs that were well expanded and clear.  There was no hilar 
enlargement or pleural pathology.  The veteran's heart was 
slightly enlarged with calcific plaques on the aortic arch.  
Also noted were sternal wires and surgical clips in the 
anterior mediastinum.  Pre bronchodilator testing revealed 
FVC of 2.62, which was 68 percent of predicted.  The examiner 
found no evidence of pulmonary hypertension, cor pulmonale, 
or right ventricular hypertrophy (RVH).  The diagnosis was 
COPD.  The examiner noted that there was no evidence of 
asbestosis.  




Legal Criteria

VA's Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10.  

The veteran's service-connected asbestosis is evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6833, which references the 
general rating formula for interstitial lung disease based 
upon pulmonary function studies by spirometry readings.  
Under these criteria, a 10 percent evaluation for asbestosis 
requires a forced vital capacity (FVC) of 75- to 80-percent 
predicted or a diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 66- to 
80-percent predicted.  A 30 percent evaluation is warranted 
with an FVC of 65- to 74-percent predicted or DLCO (SB) of 
56- to 65-percent predicted.  

Initially, the Board observes that some of the pulmonary 
function tests of record included only pre-bronchodilator 
testing.  Diagnostic Code 6833 is not explicit as to whether 
pulmonary function test results before or after 
bronchodilator therapy are the bases of the rating.  However, 
the supplementary information published with promulgation of 
the current rating criteria, in effect at all times relevant 
to this appeal, reveals that post-bronchodilator findings are 
the standard in pulmonary assessment. 61 Fed. Reg. 46723 
(1996).  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA 
assesses pulmonary function after bronchodilation).



Analysis

While the veteran was diagnosed with asbestosis in 1997, the 
evidence does not show that he has a compensable level of 
disability associated with the disability.  Pulmonary 
function testing in December 2001 revealed a normal 
spirometry and the veteran at the time had not been 
particularly short of breath.  Similarly, there was no 
evidence of underlying restrictive airway disease in February 
2003 and the veteran's mildly reduced spirometry and lung 
volumes suggested suboptimal effort.  In April 2003, he was 
noted to have mild airflow obstruction; however, his 
diffusing capacity was normal.  

While the veteran was noted to have respiratory difficulty in 
September 2003, his symptoms were attributed to chronic 
obstructive pulmonary disease.  Similarly, while the veteran 
was diagnosed with congestive heart failure with new atrial 
fibrillation in July 2004, the examining physician found no 
identifiable evidence of asbestosis on current testing with 
pulmonary function tests revealing normal diffusing capacity 
with mild air flow obstruction.  These findings are 
consistent with the February 2006 examination findings.  
Again a diagnosis of COPD was rendered and the examining 
nurse practitioner and attending physician found no evidence 
of asbestosis.  

In sum, the preponderance of the medical evidence 
demonstrates that the veteran has no significant functional 
impairment due to asbestosis.  Accordingly, a compensable 
evaluation is not warranted.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable evaluation for asbestosis is 
denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


